In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1569V
                                     Filed: August 11, 2016
                                         UNPUBLISHED
*********************************
GLENDA IVY,                                       *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Howard Gold, Gold Law Firm, LLC, Wellesley Hills, MA 02481, for petitioner.
Robert Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On December 23, 2015, Glenda Ivy (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.2 (the “Vaccine Act” or “Program”). Petitioner alleged that she suffered Guillain-
Barré Syndrome (“GBS”) caused-in-fact by the influenza vaccination she received on
December 27, 2012. Petition at 1.

         The petition was filed without the relevant medical records due to the impending
expiration of the Vaccine Act’s statute of limitations. See § 16(a)(2) (requiring petitioner
to file her petition within 36 months of the first symptom or manifestation of onset of her
GBS). On May 19, 2015, petitioner filed medical records in this case. See Exhibits 1-5

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(ECF No. 13). The same day, petitioner’s counsel contacted the court regarding options
for exiting the Vaccine Program. See Informal Remark, dated May 19, 2015.

        On May 23, 2016, petitioner moved for a decision dismissing her petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF No. 15). The undersigned issued a decision dismissing
petitioner’s claim. (ECF No. 16).

        On July 19, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 19). Petitioner requests attorneys’ fees and costs in the amount of $6,215.50. Id.
at ¶ 4. In accordance with General Order #9, petitioner’s counsel represents that
petitioner incurred no out-of-pocket expenses. Id. at ¶ 3.

        On August 5, 2016, respondent filed a response stating respondent has no
objection to petitioner’s motion. (ECF No. 20). Respondent adds, however, that her
“lack of objection to the amount sought in this case should not be construed as
admission, concession, or waiver as to the hourly rates requested, the number of hours
billed, or the other litigation related costs.” Id.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

       Accordingly, the undersigned awards the total of $6,215.503 as a lump sum
in the form of a check jointly payable to petitioner and petitioner’s counsel
Howard Gold. As is the normal practice, the award for attorney’s fees and costs shall
be forwarded to Gold Law Firm, LLC, 83 Walnut Street, Suite 150, Wellesley Hills, MA
02481 which is the address of record.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.
                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master

3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2